Citation Nr: 0028979	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  99-13 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for a low 
back disability, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased disability rating for 
residuals of a fracture of the left ankle, currently 
evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for gastritis.

4.  Entitlement to a compensable evaluation for dermatitis.

5.  Entitlement to a compensable evaluation for sinusitis and 
rhinorrhea.

6.  Entitlement to a total disability rating due to 
individual unemployability resulting from service connected 
disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to 
September 1988.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a April 1999 rating decision rendered by Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that the veteran's substantive appeal 
received in June 1999, indicates that his right ankle is the 
one that he injured in service not his left ankle as 
currently evaluated.  While a January 1990 VA examination 
report indicates a history of a broken left ankle during 
service, x-ray findings at the time showed evidence of an old 
avulsed fracture of the medial and tibial malleolus of the 
right ankle.  Subsequent VA examinations in 1998 indicate a 
history of injury to the right ankle.  Similarly, the 
veteran's service medical records indicate a fracture of the 
right ankle.  As the veteran's right ankle disability is not 
currently service connected, the matter is referred to the RO 
for further development or clarification as necessary.  



REMAND

Additional development of the evidence is necessary in this 
case before a decision on the merits of the veteran's claims 
can be made.  Potentially relevant medical records have not 
been obtained by the RO.  The veteran has submitted records 
from Social Security Administration (SSA), dated in August 
1991, indicating that he is in receipt of disability benefits 
due to his back disability.  The reports of any follow-up SSA 
examinations are not associated with the claims file.  
Therefore, the RO should obtain these records on remand.  The 
duty to assist involves obtaining relevant medical reports 
where indicated by the facts and circumstances of the 
individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).  Such 
duty extends to obtaining records from other Government 
agencies such as the SSA.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service 
connected disabilities (low back 
disability, residuals of a left ankle 
fracture, sinusitis and rhinorrhea, 
dermatitis, and gastritis) since 
September 1998.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The RO should also obtain from the 
Social Security Administration treatment 
and examination records, if any, dating 
from after the 1991 award.

3.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed  to the extent possible.

4.  The RO is to advise the veteran that 
he may submit additional evidence while 
his claim is in remand status.  It should 
also advise him that failure to comply 
with the actions requested herein, 
without good cause, may result in adverse 
action with regard to his claim, to 
include the denial thereof.

5.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with the requested development may have an adverse effect 
upon his claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999).  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1999).



 

